DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-26, 28, 30-35, 41-43 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over De Corral et al. (US 2016/0184796).  Regarding claim 41, De Corral discloses a device comprising an inlet (from "First Solvent Tank"), another inlet (from "Second Solvent tank") and an outlet (for example st connector in Fig. 1); a mixing container (62) which is disposed in the line between the confluence and the outlet and which has a larger cross section than parts of the line which are located upstream and downstream of the mixing container, and a metering pump ("second pump") having surges (see [0011], [0044], [0045]). That figures 2C and 3C depict the maximum longitudinal dimension of the interior space of the mixing container being about twice the maximum transverse dimension would have suggested making the ratio such to one of ordinary skill in the art.  See also Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) regarding the obviousness of selecting relative dimensions.  Regarding claim 23, the line is pressure proof (see “high pressure” [0003]).  Claims 24-26, 28, 35 and 42 fail to further structurally limit the claimed structure, instead relating to intended operations such as a throughput during an intended operation, a frequency of operating the pump, and washing a vehicle that is not part of the claimed structure.  Regarding claim 30, see Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) regarding the obviousness of selecting relative dimensions.  Regarding claim 31, valves are well known in the fluid arts and it would have been obvious to one of ordinary skill to locate a valve between the confluence and the inlet to control flow.  Regarding claim 32, the inlet is connected to a supply system (see first tank in Fig. 1).  Regarding claim 33, second tank of Fig. 1 is connected to the another inlet. Regarding claim 34, the inlet to the second connector and/or the chromatography column would be capable of generating foam for example by feeding gas through one branch and liquid through another.  Regarding claim 43, the mixing container has a cylindrical shape, an inlet opening in an end surface in an upstream direction, and an outlet opening in an end surface in a downstream direction, the inlet opening and the outlet opening offset to one another relative to an axis of the mixing container (see Fig. 2C).  Regarding claim 47, De Corral discloses a device comprising an inlet (from "First Solvent Tank"), another inlet (from "Second st connector in Fig. 1); a mixing container (62) which is disposed in the line between the confluence and the outlet and which has a larger cross section than parts of the line which are located upstream and downstream of the mixing container, and a metering pump ("second pump") having surges (see [0011], [0044], [0045]). That figures 2C and 3C depict the maximum longitudinal dimension of the interior space of the mixing container being about twice the maximum transverse dimension would have suggested making the ratio such to one of ordinary skill in the art.  See also Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) regarding the obviousness of selecting relative dimensions.  
Response to Arguments
In Fig. 1 of De Corral there are two confluences, one downstream of the other.  The invention of De Corral involves substituting conventional T-connectors with mixing device 100.  Since one confluence is downstream of the other, utilizing device 100 at the downstream confluence results in mixing device 100 being downstream of the other confluence.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774